EXHIBIT EXECUTION COPY COMMITMENT AGREEMENT OF AMERICAN CAPITAL STRATEGIES, LTD. Commitment Agreement, dated as of March28, 2008 (this “Commitment Agreement”), by American Capital Strategies, Ltd., a Delaware corporation (“ACAS”), in favor of Merisel, Inc., a Delaware corporation (the “Company”). 1.LIMITED GUARANTEE.To induce the Company to enter into an Agreement and Plan of Merger dated as of the date hereof (as amended, amended and restated, supplemented or otherwise modified from time to time, the “Merger Agreement”), among TU Holdings, Inc., a Delaware corporation (“Parent”), TU Merger, Inc., a wholly-owned subsidiary of Parent and a Delaware corporation (“Merger Sub”), and the Company, ACAS hereby unconditionally and irrevocably guarantees to the Company, the due and punctual observance, performance and discharge of any payment obligations of Parent with respect to the Reverse Termination Fee payable by Parent pursuant to Section 6.3(b) of the Merger Agreement (the “Obligations”); provided that in no event shall ACAS’s liability under this Commitment Agreement exceed $3,500,000 (the “Cap”).
